Citation Nr: 1801690	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty in the U.S. Navy from November 1939 to November 1959.  The Veteran died in October 2012.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In May 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In the Appellant's March 2014 VA Form 9, substantive appeal, she requested a hearing before the Board.  Such a hearing was scheduled for August 2017; however, prior to hearing, the Appellant requested that her hearing request be withdrawn.  See August 2017 statement from Appellant's representative.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects he passed away in October 2012, with congestive heart failure listed as the immediate cause of death.  Hypertension and diabetes are listed as significant conditions contributing to the Veteran's death, but not resulting in the underlying immediate cause of death.  Although the Veteran was not service-connected for any of the aforementioned disabilities at the time of his death, it is the Appellant's contention that his service-connected posttraumatic stress disorder (PTSD) contributed to his cause of death.  See August 2013 Notice of Disagreement.  

A review of the record shows that the Appellant has not yet been afforded a VA medical opinion in this case.  Although VA's duty to provide an examination or opinion under 38 U.S.C. § 5103A(d) (2012) does not apply to Dependency and Indemnity Compensation (DIC) or cause-of-death claims, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit." Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Such an effort may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  38 U.S.C. § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2) (2012).

Here, at the May 2014 DRO hearing, the Appellant submitted a medical treatise article indicating that veterans with PTSD are more likely to have heart disease.  See NIH, Vietnam Vets with PTSD More Likely to Have Heart Disease (June 25, 2013, available at www.nih.gov).  The Board finds that this evidence is sufficient to trigger VA's duty to assist in this matter.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims files to a VA medical provider with the appropriate expertise to address the question of whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  The medical provider should review the claims files and note that review in the report.  Following review of the claims files, the medical provider should provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected PTSD either caused or contributed substantially or materially to the Veteran's death?  The medical provider should specifically address the Appellant's contention that the Veteran's PTSD caused or aggravated any heart disease or the Veteran's listed cause of death of congestive heart failure, including the effect of any medications prescribed for PTSD.  The medical provider should also address the significance, or lack thereof, of the medical treatise article, submitted by the Appellant at her May 2014 DRO hearing, which discusses the relationship between PTSD and heart disease. 

2. After the above development has been completed, undertake any additional development indicated by the results obtained and re-adjudicate the issue on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



